Citation Nr: 0127298	
Decision Date: 12/13/01    Archive Date: 12/19/01

DOCKET NO.  95-08 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
D.C. 


THE ISSUE

Entitlement to service connection for respiratory 
disabilities due to exposure to mustard gas and/or asbestos.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active service from July 1945 to March 1947.  

This appeal arises from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied service connection for 
respiratory problems due to mustard gas exposure.  The 
veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution.

In March 1997, the Board remanded the case to the RO for 
verification of full-body exposure to vesicant agent (Mustard 
Gas).  After exhaustive development, it appears that no 
record of exposure to a vesicant agent has been forthcoming.  

During the remand period, the veteran designated another 
service organization to represent him.  In July 2001, the new 
representative requested consideration of asbestos exposure 
as a possible cause of the chronic lung disability.  Although 
the request does not create a new service connection claim, 
the Board notes that a new theory of etiology of the claimed 
respiratory disorder has been added.  In Ashford v. Brown, 
10 Vet. App. 120, 123 (1997), the U.S. Court of Veterans 
Appeals (now called the U.S. Court of Appeal for Veterans 
Claims) (hereinafter referred to as the Court) addressed 
whether a new claim had been submitted when, after denial of 
service connection for a claimed lung disorder, the veteran 
added asbestos exposure as a possible etiology.  The Court 
stated, "Notwithstanding the nomenclature and varied etiology 
attributed to his disability, [the veteran's] lung condition, 
by any name, remains the same; it is inextricably intertwined 
with his previous claim for entitlement to service connection 
for a lung disorder."  See also Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  The Board has therefore amended the issue 
reflected on page 1 to include the new theory of entitlement.

The record also reflects that the veteran requested a hearing 
before a member of the Board.  The Board notified the veteran 
in a letter to his last known address that a hearing before a 
member of the Board had been scheduled for October 2001, but 
the veteran failed to report for the hearing.  The RO 
notification letter has not been returned by the United 
States Postal Service as undeliverable nor has the veteran 
explained his failure to report or requested rescheduling of 
the hearing.  Under these circumstances, the Board deems the 
hearing request to be withdrawn.  See 38 C.F.R. § 20.702(d) 
(2001).

In August 1998, the veteran's claims files were transferred 
to the Washington D.C. RO.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The RO must undertake the 
appropriate development for asbestosis outlined in VA 
ADJUDICATION PROCEDURE MANUAL M21-1. Part III, paragraphs 
5.13 and 7.21.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

2.  The RO should undertake the 
appropriate development for asbestosis 
outlined in VA ADJUDICATION PROCEDURE 
MANUAL M21-1, Part III, paragraphs 5.13 
and 7.21.  

3. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).





